***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. ERICK BENNETT
                 (AC 40395)
                        Sheldon, Elgo and Shaban, Js.

                                    Syllabus

The defendant, who had been convicted of the crime of murder, appealed
    from the judgment of the trial court dismissing, for lack of subject matter
    jurisdiction, three postjudgment motions he had filed to dismiss the
    information under which he was convicted, and dismissing in part and
    denying in part his motion to correct an illegal sentence. Held:
1. The trial court properly dismissed the defendants’ motions to dismiss the
    information for lack of subject matter jurisdiction, the defendant having
    failed to raise issues in his motions over which the court had jurisdiction
    beyond the defendant’s sentencing date; the defendant’s motion that
    challenged the subject matter jurisdiction of the trial court over his
    murder prosecution was filed more than four years after his conviction,
    and his motions that challenged the alleged use by the state of informa-
    tion concerning his trial strategy and the state’s alleged failure to disclose
    exculpatory information pursuant to Brady v. Maryland (373 U.S. 83)
    did not fall within any of the narrow exceptions to the common-law
    rule that a trial court loses jurisdiction over a criminal case after the
    defendant has begun to serve his sentence.
2. The trial court did not abuse its discretion by denying the portion of the
    defendant’s motion to correct an illegal sentence in which he claimed
    that he had been sentenced on the basis of materially inaccurate informa-
    tion that was contained in a presentence investigation report; the trial
    court reasonably determined that the sentencing court did not rely on
    inaccurate information in sentencing the defendant and, thus, that the
    defendant’s sentence was not imposed in an illegal manner, as the
    sentencing transcript showed that the sentencing court referred only
    to charges that were pending against the defendant, those charges were
    listed in the presentence investigation report, and the defendant
    requested no changes to the presentence investigation report and raised
    no issue as to its accuracy when he was sentenced.
            Argued February 6—officially released May 15, 2018

                              Procedural History

   Information charging the defendant with the crime
of murder, brought to the Superior Court in the judicial
district of New Haven and tried to the jury before B.
Fischer, J.; verdict and judgment of guilty, from which
the defendant appealed to the Supreme Court, which
affirmed the judgment; thereafter, the court, Clifford,
J., rendered judgment dismissing the defendant’s
motions to dismiss, and dismissing in part and denying
in part the defendant’s motion to correct an illegal sen-
tence, from which the defendant appealed. Affirmed.
  Erick Bennett,               self-represented,           the      appellant
(defendant).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Mary Elizabeth Baran, former senior
assistant state’s attorney, for the appellee (state).
                          Opinion

   SHELDON, J. The defendant, Erick Bennett was
found guilty by a jury on the charge of murder on June
29, 2011, and was later sentenced on that charge, on
August 26, 2011, to a term of fifty years imprisonment.
He now appeals from the subsequent judgment of the
trial court dismissing three postjudgment motions to
dismiss the information on which he was convicted of
murder, and dismissing in part and denying in part his
contemporaneous motion to correct an illegal sentence
in relation to the sentence imposed on him for that
offense, which he filed and prosecuted during the pen-
dency of his ultimately unsuccessful direct appeal. State
v. Bennett, 324 Conn. 744, 155 A.3d 188 (2017). We
affirm the judgment of the trial court.
   In March, 2016, more than four years after he was
sentenced, as aforesaid, for murder, the defendant filed
three motions to dismiss the information under which
he was convicted of that offense. In his first motion to
dismiss, which he titled ‘‘Motion Challenging Original
Subject Matter Jurisdiction,’’ the defendant alleged that
the original trial court lacked subject matter jurisdiction
over his murder prosecution because the warrant under
which he was arrested was based on evidence seized
illegally pursuant to an invalid and illegally executed
search and seizure warrant. In his second motion to
dismiss, he alleged that the state had violated his right
to a fair trial by obtaining without a warrant, and later
using against him at trial, detailed information concern-
ing his trial strategy, which its agents had recorded on
twenty-two CDs of his telephone conversations with
others while he was in jail awaiting trial. In his third
motion to dismiss, he alleged that the state had violated
his rights to due process and a fair trial under Brady
v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d
215 (1963), by failing to disclose to him or his counsel
exculpatory information concerning the arrest of the
state medical examiner who had performed the autopsy
on the victim in his murder case. On July 6, 2016, the
defendant also filed a motion to correct an illegal sen-
tence,1 which he later amended on July 28, 2016.2
   The trial court, Clifford, J., heard argument on the
foregoing motions, then ruled on them from the bench,
on August 4, 2016. Initially addressing the defendant’s
three motions to dismiss, the court concluded that it
lacked jurisdiction over such motions because they did
not fall within any of the narrow exceptions to the
general common-law rule that a trial court loses juris-
diction over a criminal case after the defendant has
begun to serve his sentence therein.3 Accordingly, it
ordered that each such motion be dismissed. Then,
addressing the defendant’s amended motion to correct
an illegal sentence, the court first noted that, although
a trial court retains jurisdiction over a criminal case,
after the defendant has begun to serve his sentence in
that case, to decide a proper motion to correct, under
Practice Book § 43-22, in which the defendant chal-
lenges either the legality of his sentence or the legality
of the manner in which that sentence was imposed, it
has no jurisdiction under that rule to adjudicate any
challenge to the legality of the underlying conviction
on which the challenged sentence was imposed. To the
extent that the motion to correct challenged the legality
of the underlying conviction, the court ordered that
that motion, like the defendant’s three postjudgment
motions to dismiss, must also be dismissed. Finally, the
court turned to the one claim raised in the defendant’s
motion to correct over which it found that it had juris-
diction, to wit: that the trial court, in passing sentence
on the defendant, had improperly relied on inaccurate
information concerning his criminal record. The court
rejected that claim on the merits, finding that the defen-
dant had not proved either that materially inaccurate
information had been presented to the trial court in
relation to his sentencing for murder or that the court
had relied on such information in imposing sentence on
him. With respect to that final aspect of the defendant’s
motion to correct, the court ordered that the motion
be denied.4 This appeal followed. Additional facts will
be set forth as necessary.
                             I
  The defendant’s first claim on appeal is that the trial
court erred in dismissing5 his first postjudgment motion
to dismiss challenging the original trial court’s subject
matter jurisdiction over his murder prosecution. We
conclude that the court correctly determined that it
lacked jurisdiction over this motion, and thus affirm its
judgment dismissing the motion.
   ‘‘We have long held that because [a] determination
regarding a trial court’s subject matter jurisdiction is a
question of law, our review is plenary.’’ (Internal quota-
tion marks omitted.) State v. Brundage, 320 Conn. 740,
747, 135 A.3d 697 (2016).
   ‘‘It is well established that under the common law a
trial court has the discretionary power to modify or
vacate a criminal judgment before the sentence has
been executed. . . . This is so because the court loses
jurisdiction over the case when the defendant is com-
mitted to the custody of the commissioner of correction
and begins serving the sentence . . . . There are a lim-
ited number of circumstances in which the legislature
has conferred on the trial courts continuing jurisdiction
to act on their judgments after the commencement of
sentence. . . . See, e.g., General Statutes §§ 53a-29
through 53a-34 (permitting trial court to modify terms of
probation after sentence is imposed); General Statutes
§ 52-270 (granting jurisdiction to trial court to hear peti-
tion for a new trial after execution of original sentence
has commenced); General Statutes § 53a-39 (allowing
trial court to modify sentences of less than three years
provided hearing is held and good cause shown). . . .
Without a legislative or constitutional grant of continu-
ing jurisdiction, however, the trial court lacks jurisdic-
tion to modify its judgment.’’ (Internal quotation marks
omitted.) Turner v. State, 172 Conn. App. 352, 366, 160
A.3d 398 (2017).
   On appeal, the defendant reiterates the claims he
made before the trial court, arguing that a search and
seizure warrant issued for his house and vehicle on July
11, 2009, was not executed and evidence obtained on
the basis of the warrant (two pieces of screws from a
knife, which had blood like substances on them and
were found in the defendant’s car) was ‘‘fraudulently
fabricated.’’ He thus alleges that the arrest warrant
based on the evidence seized was invalid and the juris-
diction of the original trial court was ‘‘infect[ed] . . . .’’
In his appeal, the defendant additionally claims that his
conviction was not final and his docket number was
still open pursuant to Practice Book § 62-4.6 He argues
that because a challenge to a court’s original subject
matter jurisdiction can be raised at any time, citing to
Practice Book § 10-33, and the power of a court to
vacate a judgment due to fraud is ‘‘inherent and indepen-
dent of statutory provisions authorizing the opening of
judgment[s],’’ citing to Kenworthy v. Kenworthy, 180
Conn. 129, 131, 429 A.2d 837 (1980), the trial court did
have jurisdiction to review his motion to dismiss and
abused its discretion by dismissing the motion.7 We are
not persuaded.
   Following his conviction, the defendant was sen-
tenced in August, 2011. His motion does not raise an
issue over which the trial court has jurisdiction beyond
his sentencing date, and therefore, the trial court prop-
erly dismissed his motion.
                              II
   The defendant’s second claim on appeal is that the
trial court erred in dismissing his second postjudgment
motion to dismiss for alleged ‘‘failure to disclose, and
theft of [his] trial strategy.’’ As set forth in part I of this
opinion, because the defendant’s motion challenges the
legality of his underlying conviction without falling
within any of the narrow exceptions to the general
common-law rule that a trial court loses jurisdiction
over a criminal case after the defendant has begun to
serve his sentence therein, the court properly dismissed
the motion for lack of jurisdiction.
                              III
   The defendant’s third claim on appeal is that the trial
court erred in dismissing his third postjudgment motion
to dismiss for failure to disclose Brady8 materials. As set
forth in part I of this opinion, because the defendant’s
motion challenges the legality of his underlying convic-
tion without falling within any of the narrow exceptions
to the general common-law rule that a trial court loses
jurisdiction over a criminal case after the defendant has
begun to serve his sentence therein, the court properly
dismissed the motion for lack of jurisdiction.
                             IV
  The defendant’s fourth and final claim on appeal is
that the court erred in denying his motion to correct
an illegal sentence.9
  Practice Book § 43-22 provides that ‘‘[t]he judicial
authority may at any time correct an illegal sentence
or other illegal disposition, or it may correct a sentence
imposed in an illegal manner or any other disposition
made in an illegal manner.’’
   ‘‘[A]n illegal sentence is essentially one [that] either
exceeds the relevant statutory maximum limits, violates
a defendant’s right against double jeopardy, is ambigu-
ous, or is internally contradictory. By contrast . . .
[s]entences imposed in an illegal manner have been
defined as being within the relevant statutory limits but
. . . imposed in a way [that] violates [a] defendant’s
right . . . to be addressed personally at sentencing and
to speak in mitigation of punishment . . . or his right
to be sentenced by a judge relying on accurate informa-
tion or considerations solely in the record, or his right
that the government keep its plea agreement promises
. . . . These definitions are not exhaustive, however,
and the parameters of an invalid sentence will evolve
. . . as additional rights and procedures affecting sen-
tencing are subsequently recognized under state and
federal law. . . .
   ‘‘[A] claim that the trial court improperly denied a
defendant’s motion to correct an illegal sentence is
reviewed pursuant to the abuse of discretion standard.
. . . In reviewing claims that the trial court abused
its discretion, great weight is given to the trial court’s
decision and every reasonable presumption is given in
favor of its correctness. . . . We will reverse the trial
court’s ruling only if it could not reasonably conclude
as it did. . . .
   ‘‘[D]ue process precludes a sentencing court from
relying on materially untrue or unreliable information
in imposing a sentence. . . . To prevail on such a claim
as it relates to a [presentence investigation report
(report)], [a] defendant [cannot] . . . merely alleg[e]
that [his report] contained factual inaccuracies or inap-
propriate information. . . . [He] must show that the
information was materially inaccurate and that the
[sentencing] judge relied on that information. . . . A
sentencing court demonstrates actual reliance on misin-
formation when the court gives explicit attention to it,
[bases] its sentence at least in part on it, or gives specific
consideration to the information before imposing sen-
tence.’’ (Citation omitted; emphasis in original; internal
quotation marks omitted.) State v. Antwon W., 179
Conn. App. 668, 672–73,         A.3d      , cert. denied, 328
Conn. 924,             A.3d         (2018).
   On appeal, the defendant reiterates the claim that he
made before the trial court, arguing: ‘‘[U]pon commenc-
ing the sentence upon the defendant, the trial judge
relied on vital inaccurate information in the presentence
report . . . because the trial judge took into consider-
ation a pending case of the defendant . . . which was
interfering/and [carrying] a firearm while under the
influence, which is a misdemeanor, but . . . the pre-
sentence . . . report that he considered said that the
defendant had a pending case that consist[s] of interfer-
ing/resisting arrest and illegal use of a firearm while
under the influence, which is a felony. . . . Thus, vio-
lating the [defendant’s] right to be sentence[d] by a
judge relying on accurate information . . . .’’10 (Cita-
tions omitted.)
   The trial court acknowledged that it had jurisdiction
over the defendant’s motion to correct an illegal sen-
tence on the basis of his claim that he had been sen-
tenced on the basis of materially inaccurate
information. The court denied the motion because it
found that the defendant failed to satisfy his burden of
proving that the information was inaccurate or that the
sentencing judge gave the allegedly inaccurate informa-
tion explicit attention and that it affected the defen-
dant’s sentence.
  We agree with the court’s conclusion that the defen-
dant’s claim is belied by the record. Our review of the
August 26, 2011 sentencing transcript reveals that the
court explicitly referenced only the defendant’s pending
charges for interfering with a police officer and illegal
use of a firearm, and in fact that the court gave the
defendant a degree of credit in sentencing because of
his lack of a criminal record.11 Moreover, our review of
the report reveals that the defendant’s pending charges
were listed as violations of General Statutes §§ 53a-
167a and 53-206d (a).12
   Last, we note that at the time of sentencing before
the original trial court, when the defendant was asked
if he wanted to make any changes to the report after
having had an opportunity to review it with his trial
counsel, he requested no changes and otherwise raised
no issue as to the accuracy of the report.13 Therefore, the
trial court reasonably determined that the sentencing
court did not rely on inaccurate information in sentenc-
ing the defendant, and thus that the defendant’s sen-
tence was not imposed in an illegal manner. We
conclude, on that basis, that the trial court did not abuse
its discretion by denying that limited portion of the
defendant’s motion to correct an illegal sentence over
which it had subject matter jurisdiction.
     The judgment is affirmed.
     In this opinion the other judges concurred.
 1
     The defendant alleged multiple grounds for the illegality of his sentence,
including that the sentencing court relied on inaccurate information because
the charging document, which was incorporated into the presentence investi-
gation report (report), was based on a search warrant that was not properly
executed; that the sentencing court considered inaccurate information in
the report in the matter of two witnesses, Jennifer Matias and Christopher
Benjamin; that the state’s failure to disclose the twenty-two CDs was struc-
tural error because he was not able to use the information to argue in
mitigation of his punishment; that the sentencing court’s impartiality was
called into question after the judge listened to the content of the twenty-
two CDs, some part of which included comments about the judge; that the
state’s failure to disclose the arrest of the state medical examiner was
structural error because he was not able to use the information to argue in
mitigation of punishment; and that the sentencing court considered and
relied on inaccurate information in the report, in particular, a pending fel-
ony charge.
   2
     In the amendment, the defendant alleged that the trial court and the
prosecutor had never sworn an oath of office, which omission he claimed
constituted structural error, and rendered the sentence void and divested
the court of jurisdiction.
   3
     Regarding the defendant’s first motion, the court stated: ‘‘[T]he law in
Connecticut is that once the court sentences someone, which Judge Fischer
did . . . the trial court loses jurisdiction. We’ve now turned you over to
the Department of Correction or, Judge Fischer did. . . . And the law is
that the only way we can have further jurisdiction is if it’s been conferred
by the legislature or by our Practice Book . . . . But without a legislative
or constitutional grant of jurisdiction, the court lacks it, except in the area
of a motion to correct an illegal sentence under certain grounds. But that’s
not what’s being claimed. This is a separate motion . . . challenging original
subject matter jurisdiction. Issues about arrest warrants being based on a
search warrant that’s not valid or fourth amendment and due process, this
court has, you know—a motion to correct an illegal sentence is geared
toward the, you know, toward the sentence and not even how you were
convicted. There are other remedies for that. Direct appeals, potential
habeas, et cetera. So, I’m—I have no jurisdiction, actually, to rule on your
motion challenging the original subject matter jurisdiction.’’
   Regarding the defendant’s second and third motions, the court stated:
‘‘Now, you have two motions to dismiss, which, I’m just warning you, I’m
going to have a similar problem . . . ‘cause one concerns suppressing the
arrest . . . of the medical examiner because of some procedures they
weren’t following, and the other was about the recorded phone calls from
[the Department of Correction]. And I’m going to have issues once again
with me deciding a motion to dismiss, and I’m not—I don’t believe I have
jurisdiction on those, either, but I will hear you.
                                         ***
   ‘‘I don’t have a criminal case really pending here. So, I am dismissing
your motions to dismiss because this court does not have jurisdiction.’’
   4
     The following colloquy occurred:
   ‘‘The Court: ‘‘Now—so, I will—what I see in the motion to correct an
illegal sentence—you have a number of claims, and I will—well, and I will
say, basically, that—that certainly due process precludes a sentencing court
[from] relying on materially untrue or unreliable information in imposing a
sentence, and the issue on whether the court relied on inaccurate information
is, first of all, was there inaccurate information and did the court give explicit
attention to it that its sentence was at least based in part on or give specific
consideration to it. Now, you make a lot of claims. Okay.
   ‘‘The Defendant: Yes, sir.
   ‘‘The Court: That I guess you’re going to address. I know, one, you indicate
that the sentence is void ab initio. You talk about something about the
recorded phone calls again, that you were never declared a hostile witness,
but you were threatened by the judge. When you get into inaccurate informa-
tion, you start talking about the court not taking into consideration informa-
tion that the crime lab didn’t—or the lab didn’t follow proper methods. I
think there’s things you claim in the presentence report that the court said
something about you having a knife with a four inch serrated blade, but
you indicate no knife was found and the [state medical examiner] could
not say how long the—the blade was. That the sentencing court mentioned
something about you could have walked away from this incident and gone
back home, but you said your home was across town. So, the only thing to
me that may bring in—may bring in the jurisdiction of the court are your
claims that the court may have relied on inaccurate information, but for
that, you must prove to me that there was information that was inaccurate,
that it was material, and that the court relied upon it.’’
  5
    In his brief, the defendant refers to the dismissals of his motions to
dismiss as denials of the motions. We will refer to motions the court dis-
missed as dismissals.
  6
    Practice Book § 62-4 provides: ‘‘A case that has been appealed shall
remain on the docket of the court where it was tried until the appeal is
decided or terminated.’’
  7
    The defendant also requests review pursuant to the plain error rule. See
Practice Book § 60-5. Because this request is inadequately briefed, we decline
to review it.
  8
    See Brady v. Maryland, supra, 373 U.S. 83.
  9
    The trial court found that all but one of the defendant’s alleged grounds
for his motion merely attacked the defendant’s conviction; see footnote 1
of this opinion; and did not prove that the sentencing court had relied on
inaccurate information or that the information was material in the defen-
dant’s sentencing. Therefore, the court dismissed those portions of the
defendant’s motion to correct an illegal sentence because it did not have
jurisdiction over those claims. For the reasons stated previously in this
opinion, we affirm the trial court’s dismissal of the defendant’s motion to
correct an illegal sentence on that basis.
  10
     At the hearing before Judge Clifford, the following colloquy occurred:
  ‘‘The Defendant: . . . Thus, this inaccurate information . . . that was
taken into account is untrue because the defendant has never been charged
with illegal use of a firearm, which is a class D felony, which indicates
General Statutes § 53a-216, which states in relevant part, a person is guilty
of criminal use of a firearm or electric—or electronic defense weapon when
he commits any class A, B or C unclassified felony as defined in [General
Statutes §] 53a-25 and in the commission of such felony—
  ‘‘The Court: I need to ask you a question.
  ‘‘The Defendant: Yes, sir.
  ‘‘The Court: The presentence report showed you had the pending charge.
What did it—how did it read in the presentence report?
  ‘‘The Defendant: That’s how it read. It read in the presentence report that
I was—
  ‘‘The Court: What did it read as the pending case?
  ‘‘The Defendant: That’s what it read.
  ‘‘The Court: Well—
  ‘‘The Defendant: As a pending case, it read that I was arrested for interfer-
ing with police, resisting arrest and illegal use of a firearm.’’
  11
     The relevant portion of the transcript reveals the following comments
by Judge Fischer: ‘‘To your credit, you’ve had no substance abuse history
and also to your credit your criminal record consists of just two pending
matters initiated out of the same incident. One’s interfering with a police
officer and one’s illegal use of a firearm. And, Mr. Bennett, I will give
you a degree of credit for lack of your criminal record when I impose
the sentence.’’
  12
     General Statutes § 53-206d (a) provides: ‘‘(1) No person shall carry a
pistol, revolver, machine gun, shotgun, rifle or other firearm, which is loaded
and from which a shot may be discharged, upon his person (A) while under
the influence of intoxicating liquor or any drug, or both, or (B) while the
ratio of alcohol in the blood of such person is eight-hundredths of one per
cent or more of alcohol, by weight.
  ‘‘(2) Any person who violates any provision of this subsection shall be
guilty of a class B misdemeanor.’’
  13
     The relevant portion of the transcript at sentencing reflects the following
colloquy between the court and defense counsel:
  ‘‘The Court: Thank you. I’ll ask Attorney [Joseph A.] Jaumann and Attorney
[John C.] Drapp, gentlemen, have you had a chance to review the presentence
investigation yourselves?
  ‘‘Mr. Jaumann: Yes, Your Honor.
  ‘‘The Court: Did you have a chance to review it with [the defendant]?
  ‘‘Mr. Jaumann: Yes, Your Honor.
  ‘‘The Court: Any changes to the presentence investigation?
  ‘‘Mr. Jaumann: No, Your Honor.
  ‘‘The Court: Again, [the defendant] has had a chance to review it; is
that correct?
  ‘‘Mr. Jaumann: That’s correct.’’